                                                                                                                              Case 2:19-cv-01614-JCM-DJA Document 43
                                                                                                                                                                  42 Filed 06/01/20
                                                                                                                                                                           05/29/20 Page 1 of 2



                                                                                                                         1     Joel E. Tasca
                                                                                                                               Nevada Bar No. 14124
                                                                                                                         2     Holly Ann Priest
                                                                                                                               Nevada Bar No. 13226
                                                                                                                         3     BALLARD SPAHR LLP
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         4     Las Vegas, Nevada 89135
                                                                                                                               Telephone: (702) 471-7000
                                                                                                                         5     Facsimile: (702) 471-7070
                                                                                                                               tasca@ballardspahr.com
                                                                                                                         6     priesth@ballardspahr.com
                                                                                                                         7     Attorneys for Defendant PNC Bank, N.A.
                                                                                                                         8
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                         9
                                                                                                                                                                DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                               KAYE A. CUBA
                                                                                                                         11                                                    CASE NO. 2:19-cv-01614-JCM-DJA
                                                                                                                                                   Plaintiff,
                                                                                                                         12                                                    STIPULATION AND ORDER TO
                                                                                                                                      vs.                                      DISMISS PNC BANK WITH
                    1980 Festival Drive Plaza, Suite 900




                                                                                                                         13                                                    PREJUDICE
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                               PNC BANK N.A., d/b/a PNC BANK
                                                                                                                         14    MORTGAGE, EXPERIAN
                                                                                                                               INFORMATION SOLUTIONS, INC.,
                                                                                                                         15    EQUIFAX INFORMATION SERVICES,
                                                                                                                               LLC AND TRANSUNION LLC,
                                                                                                                         16
                                                                                                                                                   Defendants.
                                                                                                                         17

                                                                                                                         18          Plaintiff Kaye Cuba and Defendant PNC Bank N.A. (“PNC”) by and through

                                                                                                                         19   counsel, hereby stipulate and agree that all claims against PNC are dismissed with

                                                                                                                         20   prejudice, with each party to bear its own costs and attorneys’ fees.

                                                                                                                         21   IT IS SO STIPULATED this 29th day of May, 2020.

                                                                                                                         22                                     [Signatures on next page.]

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              41075456_1.docx
                                                                                                                              Case 2:19-cv-01614-JCM-DJA Document 43
                                                                                                                                                                  42 Filed 06/01/20
                                                                                                                                                                           05/29/20 Page 2 of 2



                                                                                                                         1
                                                                                                                               KAZEROUNI LAW GROUP, APC                   BALLARD SPAHR LLP
                                                                                                                         2
                                                                                                                               By: /s/ Gustavo Ponce
                                                                                                                         3                                                By: /s/ Holly Ann Priest
                                                                                                                                   Gustavo Ponce, Esq.                       Joel E. Tasca
                                                                                                                                   6069 South Fort Apache Rd., Ste. 100      Nevada Bar. No. 14124
                                                                                                                         4         Las Vegas, Nevada 89148                   Holly Ann Priest
                                                                                                                         5         Attorney for Plaintiff Irvine,            Nevada Bar. No. 13226
                                                                                                                                   California 92612                          1980 Festival Plaza Drive, Suite 900
                                                                                                                         6                                                   Las Vegas, Nevada 89135
                                                                                                                               Attorney for Plaintiff                     Attorneys for Defendant PNC Bank.
                                                                                                                         7
                                                                                                                                                                          N.A.
                                                                                                                         8

                                                                                                                         9
                                                                                                                                                                   ORDER
                                                                                                                         10
                                                                                                                                                                   IT IS SO ORDERED:
                                                                                                                         11

                                                                                                                         12                                        UNITED STATES JUDGE
                    1980 Festival Drive Plaza, Suite 900




                                                                                                                         13                                                June 1, 2020
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                   DATED:
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                                                                      2
                                                                                                                              41075456_1.docx
